Citation Nr: 1101206	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for a lumbar strain.  

2.  Entitlement to a disability rating in excess of 30 percent 
for migraines.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel








INTRODUCTION

The Veteran had active service from July 1978 to December 1978, 
March 1980 to March 1983, and from August 2005 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking increased disability evaluations for his 
service-connected lumbar strain and migraine headaches.  
Regrettably, additional evidentiary development is necessary 
before appellate review may proceed on these issues.  

In October 2010, the Veteran submitted additional evidence that 
was not previously of record.  This evidence included a December 
2009 decision by the Social Security Administration (SSA), 
granting disability benefits for the Veteran.  However, it does 
not appear that the Veteran's SSA records supporting the decision 
have been requested or obtained from SSA.  Therefore, on remand, 
the VA is must attempt to obtain all pertinent supporting 
documentation, including the relevant medical records, relied 
upon concerning that claims on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).  In addition, the Veteran did 
not submit a waiver of review of this evidence by the agency of 
original jurisdiction.  Under the circumstances of this case, a 
remand is appropriate for initial consideration of this evidence 
by the agency of original jurisdiction and for preparation of an 
SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37 (2010).  

Furthermore, the Veteran was last afforded VA examinations for 
his disabilities in March 2009.  VA received a statement from the 
Veteran in May 2010 indicating that his headaches and lumbar 
strain had worsened in severity.  The Veteran previously 
indicated in a May 2009 statement that his back disability now 
required bed rest.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that there 
has been a material change in disability or that the currently 
assigned disability rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to 
a new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  In light of the Veteran's 
contentions, as well as the fact that it has been close to 2 
years since the Veteran's last VA examination, he should be 
afforded the opportunity to appear for a more current VA 
examination.  

Finally, the record demonstrates that the Veteran was granted 
service connection for left ear hearing loss in an August 2006 
rating decision.  The Veteran submitted a timely notice of 
disagreement regarding this decision in January 2007, but the RO 
never issued a Statement of the Case.  The Board must remand this 
matter for issuance of a statement of the case regarding the 
issue of entitlement to a compensable disability rating for left 
ear hearing loss.  Manlincon v. West, 12, Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain all 
pertinent supporting documentation, including 
the relevant medical records, associated with 
the December 2009 SSA decision granting 
disability benefits for the Veteran.  .  

2.  The Veteran shall then be scheduled for a 
VA examination before an appropriate 
specialist to determine the current severity 
of his service-connected lumbar strain.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner at 
the time of examination.  The examiner shall 
describe in detail all symptomatology 
associated with the Veteran's service-
connected disability of the spine, including 
any associated neurological involvement.  

The examiner shall also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain on 
motion is observed, the examiner shall 
indicate the point at which pain begins.  In 
addition, the examiner shall indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

3.  The Veteran shall also be scheduled for a 
VA examination before an appropriate 
specialist to determine the severity of his 
service-connected migraines.  The Veteran's 
claims file and a copy of this remand must be 
provided to the examiner at the time of 
examination.  The examiner shall describe in 
detail all symptomatology associated with the 
Veteran's service-connected migraines, 
including the frequency of any prostrating 
attacks.  

4.  The RO/AMC shall also issue a statement 
of the case in response to the January 2007 
notice of disagreement regarding the issue of 
entitlement to a compensable disability 
rating for left ear hearing loss.  

5.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



